DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

3.	Applicant’s arguments, see page 10, lines 5-9, filed 25 July 2022, with respect to the 35 USC 112(b) rejection of claim 23 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claim 23 has been withdrawn in view of the amendment to the claim. 

4.	Applicant’s arguments, see 10, lines 11-16, filed 25 July 2022, with respect to the 35 USC 103 rejection of claims 1-3, 7-17, 44 and 52 as obvious over Kulkarni et al. in view of Freeman et al. have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1-3, 7-17, 44 and 52 as obvious over Kulkarni et al. in view of Freeman et al. has been withdrawn since the subject matter of cancelled claim 4 has been incorporated into independent claim 1. 
	However, the rejection against claim 24 remains outstanding since claim 24 is an independent claim and has not been amended to recite the subject matter of cancelled claim 4.

5.	Applicant’s arguments, see page 10, line 17 to page 12, line 10, filed 25 July 2022, with respect to 35 USC 103 rejections of claims 1, 2, 4-6, 9-14 and 18-23 based on the Panapitiya et al. publication and Freeman et al. have been fully considered and are persuasive.  The to 35 USC 103 rejections of claims 1, 2, 4-6, 9-14 and 18-23 based on the Panapitiya et al. publication and Freeman et al. have been withdrawn. In particular, the Examiner agrees with Applicants that one of ordinary skill in the art would not substitute the rearranged polymer of Freeman et al. for the polyimide of the Panapitiya et al. publication.

Claim Rejections - 35 USC § 103

6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

7.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (US 2010/0078386 A1) in view of Freeman et al. (US 2012/0329958 A1).
Kulkarni et al. discloses a method of forming a polymer blend comprising dissolving a polyimide homopolymer (see the abstract) and a polybenzimidazole homopolymer (see the abstract and paragraphs [0068] and [0075]) in a solvent (such as DMAc, see paragraph [0085]) to form a polymer solution, contacting a support with the polymer solution (by casting on the support, see paragraph [0085]), and evaporating the solvent to provide a thin layer comprising the polymer blend on the support (see paragraph [0085]) at the abstract and paragraphs [0002], [0015]-[0023], [0068], [0075], [0078] and [0085].
Kulkarni et al. does not disclose the polyimide being a thermally rearranged ortho-functionalized polyimide.
	Freeman et al. discloses a thermally rearranged ortho-functionalized polyimide homopolymer for gas separation comprising a phenylene heterocyclic group (see paragraph [0011]) at the abstract and paragraphs [0009]-[0011].
	It would have been obvious to one of ordinary skill in the art to incorporate the thermally rearranged ortho-functionalized polyimide homopolymer of Freeman et al. into the polymer blend of Kulkarni et al. to provide improved permeability and selectivity and strong chemical resistance, as suggested by Freeman et al. at the abstract and paragraph [0009].

Allowable Subject Matter

8.	Claims 1, 2, 5-23, 44 and 52 are allowed.

Conclusion

9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
September 9, 2022